Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 1, 2015                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
  150371(67)                                                                                                 Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein,
            Plaintiff-Appellant,                                                                                       Justices
                                                                     SC: 150371
  v                                                                  COA: 314877
                                                                     Muskegon CC: 12-062736-FH
  CHARLES ALMANDO-MAURICE DUNBAR,
             Defendant-Appellee.
  _________________________________________/

        On order of the Chief Justice, the motion of the Criminal Defense Attorneys of
  Michigan to waive filing fees and extend the time for filing a brief amicus curiae is
  GRANTED. The amicus brief submitted on August 25, 2015, is accepted for filing.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 September 1, 2015
                                                                                Clerk